Case: 17-12656   Date Filed: 09/18/2019   Page: 1 of 21


                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                         Nos. 17-12656; 18-12627
                         Non-Argument Calendar
                       ________________________

                        Agency No. A206-305-847



NDUDI ADU,

                                              Petitioner,


                                   versus


U.S. ATTORNEY GENERAL,

                                              Respondent.

                       ________________________

                  Petitions for Review of a Decision of the
                        Board of Immigration Appeals
                        ________________________

                            (September 18, 2019)

Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
             Case: 17-12656        Date Filed: 09/18/2019   Page: 2 of 21


      Ndudi Benson Adu seeks review of the Board of Immigration Appeals’

(“BIA”) final order of removal following its denial of his claims for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Adu also asks us to review the BIA’s denial of his motion to reopen proceedings

and has filed a separate motion to remand the case to the BIA to consider new

evidence. For the following reasons, we grant Adu’s petition for review of the

BIA’s final order on his asylum, withholding of removal, and CAT claims and

deny as moot his motions.

                              I.      BACKGROUND

A. Factual Background

      Adu is a Nigerian citizen and a Pentecostal pastor. As part of his ministry,

in July 2013, Adu traveled to northern Nigeria to preach. In sermons, Adu

criticized Boko Haram, a terrorist organization in Nigeria comprised of radical

Muslims. Adu was then attacked by six armed Boko Haram members who

kidnapped him and took him to a nearby house. They beat him, cut his left arm

with a knife, pointed a gun at him, detained him, warned him to stop preaching

Christianity, and threatened to kill him. The Boko Haram captors eventually

released Adu, who went to the hospital and was treated with hydrogen peroxide,

bandages, and painkillers.




                                            2
                  Case: 17-12656       Date Filed: 09/18/2019    Page: 3 of 21


       When Adu was released from the hospital, he relocated within northern

Nigeria. His relocation did not deter Boko Haram. Approximately one week later,

Boko Haram members found Adu. They beat on his door, told him that he had

been warned not to preach Christianity, and said that they had come to kill him.

They told him that they would break down the door and kill him. Adu escaped

through a window and fled to Lagos, in southern Nigeria, the next morning.

       Back in Lagos, Adu’s senior pastor reported the incident to the local police,

who were unable to identify his attackers. According to the police report, Adu’s

church, through its senior pastor Oluwarotimi Ibiyeme Johnson, reported that Adu

had been attacked twice by Boko Haram in northern Nigeria. The church reported

to the police that “the Boko Haram sect ha[d] marked [Adu] out for destruction.”

AR at 1253.1 The police report further noted that officers advised Johnson to take

all necessary measures to ensure that Adu was not seen by Boko Haram anywhere

in Nigeria. Following that advice, the church then directed Adu to attend a

September 2013 conference at a church in the United States. Adu was given a

two-year visa to attend the conference but cancelled his trip when a colleague fell

ill.

       The next month, a Muslim woman, accompanied by a group of Muslim men,

came to Adu’s house in Lagos and asked his wife where he was; Adu was not at


       1
           Citations to AR refer to the administrative record.
                                                   3
             Case: 17-12656     Date Filed: 09/18/2019   Page: 4 of 21


home. The woman returned the next month, accompanied by one man. Adu’s

wife answered the door, recognized the Muslim woman, and started to scream to

warn Adu, who was in the shower. The man hit Adu’s wife in the face, and both

visitors fled. Adu stayed the night at Johnson’s house, and he told his wife to stay

with her mother in Agbor, also in southern Nigeria. Neither location was safe.

Johnson warned Adu that a woman had visited Johnson’s house earlier in the day,

asking about Adu. A few days later, a young Muslim boy approached Adu’s wife

and asked whether Adu had accompanied her to Agbor.

      Adu’s senior pastor then purchased a plane ticket for Adu to travel from

Nigeria to Pennsylvania, where the 2013 conference had been held, so Adu could

stay with the church there. Adu traveled to the United States. He explained to the

U.S. customs officer that he was visiting to attend the (now-past) conference at the

Pennsylvania church. The customs officer told Adu that his visa had been revoked.

At that point, Adu confessed that he was fleeing Boko Haram and told the officer

that he was seeking asylum.

B. Procedural History

      The Department of Homeland Security charged Adu with removability; he

applied for asylum, withholding of removal, and CAT relief. He alleged that he

had suffered past persecution and had a well-founded fear of future persecution by

Boko Haram on account of his religion. Adu’s asylum application listed only the


                                          4
              Case: 17-12656     Date Filed: 09/18/2019     Page: 5 of 21


two Boko Haram attacks in northern Nigeria and mentioned no past persecution in

southern Nigeria.

      1. Initial Asylum Decision

      At an asylum hearing on February 25, 2014, Adu recounted his detention,

attacks, and threats from Boko Haram. He explained that he had offered

inconsistent reasons for entering the United States to the U.S. customs officer

because he had been confused and thought he had to give the same answers that he

had given in the interview in Nigeria to obtain his visa.

      The IJ denied Adu’s claims for relief. The IJ determined that some of Adu’s

testimony was not credible, citing his admission that he made false statements to

U.S. immigration officials and the fact that Adu had not mentioned in his asylum

application that Boko Haram had targeted him in Lagos. The IJ nevertheless found

that Adu presented credible testimony about the attacks on him in northern Nigeria.

Even so, the IJ said, Boko Haram’s treatment of Adu in northern Nigeria did not

rise to the level of persecution. The IJ also explained that Adu had not shown that

the Nigerian government was unwilling or unable to protect him or that he could

not avoid persecution by relocating to another part of Nigeria. Finally, the IJ

denied Adu’s claim for CAT relief because he failed to show that he was at risk of

harm by public officials or those acting with public officials’ acquiescence.




                                          5
               Case: 17-12656       Date Filed: 09/18/2019      Page: 6 of 21


       On appeal, the BIA upheld the IJ’s order. After determining that the IJ did

not clearly err in its credibility determination against Adu, the BIA agreed with the

IJ that Adu’s receipt of threats, his minor injuries, and his brief detention in

northern Nigeria did not amount to persecution. The BIA also agreed with the IJ

that Adu’s fear of future persecution was not well-founded because he had

demonstrated neither that the Nigerian government was unwilling or unable to

protect him from Boko Haram nor that he could not be safe from Boko Haram if he

relocated within Nigeria. Adu petitioned our court for review of the BIA’s order of

removal.

       2. First Motion to Reopen

       While the petition was pending, in March 2015 Adu filed a motion to reopen

with the BIA. 2 In support of his motion, he stated that the day before his merits

hearing, his wife and infant son had been murdered by reported Boko Haram

members. Adu also contended that he had newly discovered evidence to

corroborate his testimony that he had received threats from Boko Haram not only

in northern Nigeria, but also in Lagos.

       The BIA denied the motion to reopen. It concluded that Adu’s evidence

concerning his treatment in Lagos was previously available and thus was not new.



       2
        Upon Adu’s filing of a motion to remand, we stayed his case pending resolution of the
motion to reopen.
                                              6
             Case: 17-12656     Date Filed: 09/18/2019   Page: 7 of 21


It further concluded that the evidence Adu presented failed to demonstrate that his

wife and son had been targeted on account of a protected ground, meaning the new

evidence would not change the result in his case.

      Upon review, we vacated the BIA’s denial of Adu’s motion to reopen. We

did so at the urging of the United States government, which sought remand “so the

agency may further consider the evidence offered in support of [Adu’s] motion to

reopen,” namely the murders of Adu’s wife and child. 11th Cir. CM/ECF, Case

No. 15-10068, Doc. 47 at 1. We remanded the case to the BIA for further

proceedings as outlined in Adu’s motion to reopen, staying Adu’s order of

removal. On remand, the BIA granted the motion to reopen and remanded the case

to the IJ to examine Adu’s new evidence.

      3. Second Asylum Decision

      Upon remand, the IJ held a new hearing. The IJ permitted Adu to testify to

the details of his wife’s and son’s murders. Adu explained that his wife was

driving his son home from school in southern Nigeria when another car pulled up

beside them. The driver said “Boko Haram” and “Allahu Akbar,” then shot Adu’s

wife and son. AR at 269. Adu submitted at this hearing his wife’s death

certificate, a typed form containing handwritten answers. The form stated: “I saw

her on the 24 of February, 2014” and “she was suffering from murdered by Boko

Haram.” AR at 693 (underlined words handwritten). He also submitted a police


                                         7
              Case: 17-12656     Date Filed: 09/18/2019   Page: 8 of 21


station diary extract, which stated that the police had received a report that Adu’s

wife and son had been “slaughtered by Boko Haram” while driving home on the

highway “after several threats on [Adu’s wife’s] life and that of her husband.” AR

at 695.

      In addition, Adu submitted three threatening messages that had been sent to

his church and then faxed to him by Johnson. Adu’s church received these threats

after Adu had left Nigeria but before Adu’s wife and child were killed in southern

Nigeria. The first message warned Adu to leave “Moslem brother country”

because he was not Muslim, stating that “[a]ll infidels must die if they continue to

stay here.” AR at 621-22. The second message ordered Adu to stop preaching

Christianity in the north because it was Muslim country. Significantly, the third

message was entitled a “final warning” and stated that Adu had been warned about

preaching Christianity but had not listened; it threatened that Adu and his family

would die if he did not heed the sender’s warning. AR 625-27. In addition, Adu’s

senior pastor submitted a declaration stating that he had received additional threats

over the phone. In one message, the caller stated that Boko Haram had offered a

bounty to anyone who could kill Adu and his family anywhere in Nigeria.

      Adu also submitted declarations from his church colleagues and family,

including Johnson; Peter Adu, his father; Augustine Obodo, a fellow pastor at

Adu’s church; and Mary Okoh, his mother-in-law. Johnson stated that Adu’s wife


                                          8
             Case: 17-12656     Date Filed: 09/18/2019   Page: 9 of 21


and son had been murdered by Boko Haram and that he reported their murders to

the police, but the police had failed to meaningfully investigate the murders. Peter

Adu also declared that Adu’s wife and son had been murdered by Boko Haram,

and that as a result, he and his family fled to Ghana for safety. Okoh recounted

that Adu had called and told her that a member of Boko Haram had attacked his

wife, striking her on the face, and so he was sending his wife and son to stay with

Okoh in Agbor. Okoh noted that when Adu’s wife arrived in Agbor, her face was

swollen. Okoh also reported that Adu’s wife and son had been murdered by Boko

Haram, and she recounted the details of their murders as reported by an

eyewitness. Obodo recalled that he had traveled to northern Nigeria with Adu.

While there, he witnessed Adu return after an evening church service with a cut on

his hand, torn clothing, and bruises all over his body; Adu had then explained to

Obodo that he had been attacked by Boko Haram. Obodo also stated that he had

heard Boko Haram had murdered Adu’s wife and son in Agbor.

      The IJ denied relief. The IJ determined that Adu failed to establish past

persecution because he presented no credible testimony and corroborating evidence

to support his claims. The IJ discounted the declarations of Adu’s family and

church colleagues because none was based on firsthand knowledge of the murders.

The IJ also noted “serious concerns” about the death certificate Adu submitted

because the certificate was filled out by hand and it was “not normally the province


                                         9
             Case: 17-12656     Date Filed: 09/18/2019    Page: 10 of 21


of hospitals to identify the cause of death as being murdered by Boko Haram.” AR

at 224-25. The IJ concluded that Adu also had not proven that his wife’s and son’s

murders had a clear nexus to his religious beliefs. As for the other incidents, the IJ

said Adu’s treatment had not risen to the extreme level required for persecution.

      As for future persecution, the IJ explained that Adu had failed to show why

Boko Haram would continue to be interested in him after he left northern Nigeria

and determined that Adu failed to establish that the Nigerian government was

unwilling or unable to protect him in southern Nigeria, where Christians were in

the majority. For these reasons, the IJ denied asylum and withholding of removal.

The IJ also concluded that Adu was ineligible for CAT relief because there was no

evidence that any government official—or person acting with the government’s

consent—would harm Adu if he returned to Nigeria. Adu appealed that decision to

the BIA.

      The BIA affirmed the IJ’s decision. The BIA first agreed with the IJ that

Adu failed to establish past persecution because the events Adu described did not

amount to persecution. The BIA agreed that Adu failed to demonstrate that his

wife and son had been killed by Boko Haram or that their deaths were connected to

Adu’s preaching. The BIA next concluded that Adu failed to demonstrate a well-

founded fear of future persecution because Nigerian country conditions made it

implausible that Boko Haram would continue to be interested in Adu in southern


                                          10
             Case: 17-12656        Date Filed: 09/18/2019   Page: 11 of 21


Nigeria. The BIA determined that without past persecution or a well-founded fear

of future persecution, Adu was ineligible for asylum. Consequently, the BIA

affirmed the IJ’s determinations regarding withholding of removal and CAT relief.

Adu filed a petition for review.

      4. Motion to Remand and Second Motion to Reopen

      In this Court, Adu filed a motion to remand his case to the BIA to

supplement the record. He explained that he had more new evidence regarding the

murder of his father, Peter Adu, in Boji-Boji, Owa, Delta State in southern Nigeria.

That motion remains pending.

      Before the BIA, Adu moved once again to reopen his case, filing his motion

10 months after the final removal order was entered in the reopened proceedings.

With his motion, Adu submitted the following evidence: his father’s housekeeper

had answered a knock on the door to find “six armed Muslim looking [m]en,

dressed in a militia uniform,” who pointed a gun at her head and demanded that

she lie on the floor. AR at 26 (alterations adopted). The men identified themselves

as members of Boko Haram and demanded to know Adu’s location. Peter

responded that Adu had sought protection in the United States. The armed men

beat Peter in the head and chest with their guns, murdering him. Adu pointed out

that his father was his third immediate family member to be murdered by Boko

Haram in retaliation for his preaching in Nigeria. He argued that this third family


                                            11
             Case: 17-12656     Date Filed: 09/18/2019    Page: 12 of 21


member’s death solidified his claim that it was Boko Haram members who

perpetrated violence against him and his family to punish him for preaching

Christianity, just as they had threatened to do, and that they had a continuing

interest in doing so. He contended that Peter’s murder further undermined the IJ’s

and BIA’s conclusions that Adu could safely relocate to southern Nigeria; instead,

it indicated that he could not relocate safely to any part of Nigeria.

      Adu attached a personal declaration to his motion in which he explained that

his father had fled to Ghana to escape Boko Haram, but Boko Haram continued to

send Peter threatening messages there. Peter later returned to Nigeria because his

health had deteriorated, and that is when he was murdered. Adu also attached the

declaration of Ezinne Orji, his father’s housekeeper, who witnessed the murder,

and a declaration from Johnson, who reported the murder to the police. In

addition, Adu submitted a police report recounting Orji’s description of Peter’s

murder and concluding that Peter had been murdered by Boko Haram in retaliation

for his son’s failure to stop preaching Christianity and convert to Islam. Finally,

Adu attached photographs of Peter’s burial.

      The BIA denied as untimely Adu’s second motion to reopen the case. It

explained that motions to reopen removal proceedings must be filed no more than

90 days after the entry of the removal order, but Adu’s motion was filed more than

10 months after the entry of the removal order. The BIA then noted that Adu’s


                                          12
             Case: 17-12656      Date Filed: 09/18/2019   Page: 13 of 21


motion did not fall into any exception to the time limit. The BIA declined to

exercise discretion to grant the untimely motion given the IJ’s adverse credibility

determination. Lastly, the BIA determined that Adu’s evidence did not establish a

prima facie case for relief.

      Adu again seeks our review.

                           II.    LEGAL STANDARDS

      We review the BIA’s decision only, except to the extent that it expressly

adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). Because the BIA did not expressly adopt the IJ’s decision in this case, we

review only the BIA’s order.

      We review factual findings, including credibility determinations, under the

substantial evidence standard, viewing the evidence in the light most favorable to,

and drawing all reasonable inferences in favor of, the BIA’s decision. Seck v. U.S.

Att’y Gen., 663 F.3d 1356, 1364 (11th Cir. 2011); Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1286 (11th Cir. 2005). “We must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004)

(en banc) (internal quotation marks omitted). We will reverse the IJ’s decision

only if “the evidence compels a reasonable fact finder to find otherwise.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005) (internal


                                          13
             Case: 17-12656     Date Filed: 09/18/2019    Page: 14 of 21


quotation marks omitted). But if the BIA fails to discuss highly relevant evidence,

its decision is incapable of review, and the case must be remanded to the BIA for

further consideration. Ali v. U.S. Att’y Gen., 931 F.3d 1327 (11th Cir. 2019).

      We review the BIA’s denial of a motion to reopen for abuse of discretion.

Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1220 (11th Cir. 2003). We limit our

review to determining whether the BIA exercised its discretion in an arbitrary or

capricious manner. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009).

                                 III.   ANALYSIS

      Adu challenges two final orders from the BIA: its order denying his

application for asylum, withholding of removal, and CAT relief and its order

denying his second motion to reopen. We discuss Adu’s challenges to the two

orders in turn.

   A. Final Order Denying Asylum

      An applicant for asylum must satisfy the Immigration and Nationality Act’s

(“INA”) definition of a refugee. 8 U.S.C. § 1158(b)(1). A refugee is someone

“unable or unwilling” to return to his home country “because of [past] persecution

or a well-founded fear of [future] persecution on account of [the applicant’s] race,

religion, nationality, membership in a particular social group, or political opinion.”




                                          14
             Case: 17-12656     Date Filed: 09/18/2019    Page: 15 of 21


Id. § 1101(a)(42)(A). The applicant must demonstrate his refugee status with

credible evidence. 8 C.F.R. § 208.13(a), (b).

      An applicant who establishes past persecution is presumed to have a well-

founded fear of future persecution. See Diallo v. U.S. Atty. Gen., 596 F.3d 1329,

1332 (11th Cir. 2010). The government can rebut the presumption by showing, by

a preponderance of evidence, either (1) a fundamental change in circumstances in

the applicant’s country of nationality such that the applicant no longer has a well-

founded fear of persecution because of a statutorily-protected ground, or (2) that

the applicant could avoid future persecution by relocating to another part of his

country of nationality, and—under all the circumstances—it would be reasonable

to expect the applicant to relocate. 8 C.F.R. § 208.13(b)(1)(i)(A)-(B).

      1. Past Persecution

      Adu argues that the BIA erred in determining that he suffered no past

persecution. The INA does not define “persecution.” But we have explained that

“[n]ot all exceptional treatment is persecution.” Gonzalez v. Reno, 212 F.3d 1338,

1355 (11th Cir. 2000). Rather, persecution is an “extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation.” Sepulveda,
401 F.3d at 1231 (internal quotation marks omitted). For example, we have held

that a brief detention and minor bruising does not rise to the level of persecution.

Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008). By contrast, we


                                          15
              Case: 17-12656    Date Filed: 09/18/2019    Page: 16 of 21


have held that “intentionally being shot at in a moving car multiple times”

constituted persecution. Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1233

(11th Cir. 2007). So too did “a minor beating” when combined with a detention

and credible death threats. See Diallo, 596 F.3d at 1333-34. “A credible death

threat by a person who has the immediate ability to act it on it constitutes

persecution regardless of whether the threat is successfully carried out.” Id. at

1334.

        Here, Adu established that he suffered past persecution based on the two

attacks by Boko Haram while he was in northern Nigeria. His testimony, which

the IJ deemed credible, established that he was beaten and detained, and twice he

received credible death threats. Adu described how he had been kidnapped by six

Boko Haram members armed with guns and knives. The kidnappers detained him

for two hours. During his detention, he was cut, beaten, and warned to stop

preaching Christianity; the kidnappers pointed a gun at him and threatened to kill

him. One week later, Boko Haram members located Adu, came to his home, told

him that they had warned him to stop preaching Christianity, and announced that

they would beat down the door and kill him. Adu escaped death only by climbing

through a window and fleeing to a bus station. At the time that each death threat

was made, the attackers had the immediate ability to carry out the threat. During

the first attack, they were armed and cut and pointed a gun at him. In the second


                                          16
             Case: 17-12656     Date Filed: 09/18/2019   Page: 17 of 21


attack, the attackers beat on Adu’s door and threatened to break it down so that

they could kill him.

      Given this evidence, the record compels a conclusion that Adu received

credible death threats and thus was subject to past persecution. Because the IJ

deemed credible Adu’s accounts—a finding that the BIA did not disturb—

establishing that credible death threats were made by individuals with an ability to

immediately carry out the threats, no reasonable fact finder could reach the

conclusion that Adu suffered no past persecution. To find otherwise under these

circumstances would essentially mean that nothing short of actually being killed

would satisfy the standard. Troublingly, although the IJ mentioned these attacks in

its two decisions on Adu’s asylum claim, the IJ failed to consider that during these

attacks, Boko Haram members had twice issued credible, imminent death threats.

The BIA failed to correct the IJ’s omission.

      2. Well-Founded Fear of Future Persecution

      Because Adu established past persecution, he is presumed to have a well-

founded fear of future persecution. See Diallo, 596 F.3d at 1332-33. We therefore

must vacate the IJ’s determination that Adu failed to establish entitlement to

asylum based on a well-founded fear of future persecution. See De Santamaria v.

U.S. Att’y Gen., 525 F.3d 999, 1010 (11th Cir. 2008).




                                         17
             Case: 17-12656     Date Filed: 09/18/2019   Page: 18 of 21


      The government can rebut the presumption of Adu’s well-founded fear of

future persecution by showing, by a preponderance of evidence, either (1) a

fundamental change in circumstances in Nigeria such that Adu would longer have

a well-founded fear of persecution based on his religion, or (2) that Adu could

avoid future persecution by relocating to another part of Nigeria, and given all the

circumstances, it would be reasonable to expect him to do so. 8 C.F.R.

§ 208.13(b)(1)(i)(A)-(B).

      Here, the IJ improperly placed the burden on Adu to show that he could not

avoid persecution by relocating within Nigeria. Because Adu established past

persecution on account of a protected ground, the government, not Adu, had the

burden to demonstrate that internal relocation was feasible and reasonable under all

the circumstances of the case. See id. § 208.13(b)(1)(ii). Accordingly, we must

remand for the IJ to correctly allocate the burden of proof then determine these

questions in the first instance. See De Santamaria, 525 F.3d at 1012 (remanding to

allow the IJ to make these determinations in the first instance, when the BIA’s final

order had determined in error that the applicant suffered no past persecution).

      We note that our review of the record indicates that the IJ and the BIA

selectively considered Adu’s evidence and ignored evidence that corroborated his

claims. For example, the BIA determined that “no evidence show[ed]” that Adu

could not live safely in Lagos. AR at 4. But that was not the case. Adu presented


                                         18
             Case: 17-12656    Date Filed: 09/18/2019   Page: 19 of 21


evidence that Boko Haram continued to target him and his family even after he left

northern Nigeria. After Adu returned home to Lagos, Boko Haram assaulted his

wife and repeatedly threatened to kill him because he had not needed the warning

to stop preaching Christianity, including by notifying his church that Boko Haram

had offered a bounty to anyone who murdered Adu and his family. Adu also

presented indirect evidence supporting an inference that he and his family

remained in danger in southern Nigeria. For example, when Adu’s senior pastor

reported to the police in northern Nigeria that Boko Haram had assaulted Adu, the

police advised Adu to avoid Boko Haram anywhere in Nigeria, showing that the

police understood Adu was not safe from Boko Haram anywhere in in the country.

Additionally, although country conditions reports stated that Boko Haram was

most active in northern Nigeria, they also acknowledged that Boko Haram

“committed acts of violence . . . throughout the country.” AR at 311, 321. We

have emphasized that the BIA cannot “selectively consider evidence” and

“ignore[] that evidence that corroborates” the applicant’s claim. Tang v. U.S. Att’y

Gen., 578 F.3d 1270, 1280 (11th Cir. 2009) (internal quotation omitted).

      3. Withholding of Removal

      Having determined that Adu was ineligible for asylum, the IJ did not

consider whether Adu had satisfied the more stringent requirements for

establishing eligibility for withholding of removal. Because the IJ has not yet


                                         19
             Case: 17-12656     Date Filed: 09/18/2019   Page: 20 of 21


addressed this issue, the proper course is to remand. See INS v. Ventura, 537 U.S.
12, 16-17 (2002). If the withholding of removal claim becomes relevant, the IJ

should consider this issue, too, in the first instance upon remand.

B. Motion to Reopen

      Because we grant Adu’s petition for review of the BIA’s final decision on

his asylum, withholding of removal, and CAT claims and remand, we need not

consider whether the BIA improperly denied Adu’s motion to reopen. On remand

from this Court, both parties should present to the IJ in the first instance arguments

and evidence regarding the feasibility and reasonableness of internal relocation. In

these further proceedings, the BIA and IJ should consider all evidence that is

relevant to Adu’s claim.

                               IV.   CONCLUSION

      We grant Adu’s petition for review of the BIA’s final order on his asylum,

withholding of removal, and CAT claims in case number 17-12656. We vacate the

decision of the IJ, as affirmed by the BIA, and remand for a determination of

whether the government presented sufficient evidence to establish, by a

preponderance of the evidence (1) that Adu could avoid future persecution by

relocating within Nigeria, and (2) that, under all the circumstances, it would be

reasonable for him to do so. See 8 C.F.R. § 208.13(b)(1)(i)(A)-(B). We deny as




                                          20
               Case: 17-12656       Date Filed: 09/18/2019      Page: 21 of 21


moot the petition in case number 18-12627 where Adu seeks review of the BIA’s

denial of his motion to reopen.3

       PETITION GRANTED in case number 17-12656. VACATED and
       REMANDED. PETITION DENIED in case number 18-12627.




       3
         Also pending is Adu’s motion to remand to present new evidence of his father’s murder,
demonstrating eligibility for relief in case number 17-12656. We lack jurisdiction to grant that
motion, because our jurisdiction is limited to reviewing final orders of removal based on the
evidence before the BIA when it ruled. See 8 U.S.C. § 1252(a)(1), (b)(4)(A); see also Forgue,
401 F.3d at 1286 (concluding we “cannot find, or consider, facts not raised in the administrative
forum”). We thus must deny Adu’s motion.
                                               21